         Case 3:19-cv-00466-BAJ-EWD       Document 26   04/20/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA


ZACHARY COUVILLION                                                 CIVIL ACTION

VERSUS

PROGRESSIVE COUNTY MUTUAL                               NO.: 19-000466-BAJ-EWD
INSURANCE COMPNAY, ET AL.



                                    RULING AND ORDER

         Before the Court is the United States Magistrate Judge’s Report and

Recommendation (Doc. 24) pursuant to 28 U.S.C. §636(b)(1). The Report and

Recommendation addresses the Motion for Leave of Court to File Amended

Complaint (Doc. 22) and the Motion to Remand (Doc. 23) filed by Plaintiff Zachary

Couvillion. The Magistrate Judge recommended that the Court grant both motions

and remand the matter to the 18th Judicial District Court for the Parish of Pointe

Coupee because complete diversity between the parties no longer exists. (Doc. 24 at

p. 6).

         The Report and Recommendation notified the parties that, pursuant to 28

U.S.C. §636(b)(1), they had fourteen days from the date they received the Report and

Recommendation to file written objections to the proposed findings of fact,

conclusions of law, and recommendations therein. No objections or responses were

filed by either party.




Jury
                                           1
Certified Copy Mailed to 18th JDC
       Case 3:19-cv-00466-BAJ-EWD        Document 26       04/20/20 Page 2 of 2



       Having carefully considered the underlying Complaint, the instant motion,

and related filings, the Court approves the Magistrate Judge’s Report and

Recommendation, and hereby adopts its findings of fact, conclusions of law, and

recommendation.

      IT   IS   ORDERED        that   the       Magistrate   Judge’s     Report        and

Recommendation (Doc. 24) is ADOPTED as the Court’s opinion herein.

      IT IS FURTHER ORDERED that the Plaintiff’s Motion for Leave to File

Amended Complaint is GRANTED.

      IT IS FURTHER ORDERED that Plaintiff’s Motion to Remand is

GRANTED.

      IT IS FURTHER ORDERED that this matter is remanded to the 18th

Judicial District Court for the Parish of Pointe Coupee.



                                 Baton Rouge, Louisiana, this 20th day of April, 2020




                                       _____________________________________________
                                       JUDGE BRIAN A. JACKSON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




                                            2
